Name: Commission Regulation (EEC) No 1364/90 of 22 May 1990 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder
 Type: Regulation
 Subject Matter: trade policy;  accounting;  distributive trades;  processed agricultural produce
 Date Published: nan

 23. 5. 90 Official Journal of the European Communities No L 131 / 11 COMMISSION REGULATION (EEC) No 1364/90 of 22 May 1990 amending Regulation (EEC) No 625/78 on detailed rules of application for public storage of skimmed-milk powder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2) of Regulation (EEC) No 625/78 , ' 120th' and ' 140th' are replaced by '45th' and '65th' respectively. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3879/89 (2), and in particular Article 7 (5) thereof, Whereas, as provided for in Commission Regulation (EEC) No 625/78 (3), as last amended by Regulation (EEC) No 3493/88 (4), payment for skimmed-milk powder bought in by the intervention agency is to be made within a period commencing the 1 20th day after the date on which the skimmed-milk powder was taken over ; whereas payments are in fact made within shorter periods of time as a result of commercial transactions between individuals ; whereas these periods should now be aligned ; whereas the minimum period for payment follo ­ wing buying in should be reduced accordingly to the 45th day after the date on which the skimmed-milk powder was taken over ; whereas the maximum period for payment should be reduced at the same time ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to products offered into intervention from 14 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13. 0 OJ No L 378, 27. 12. 1989, p. 1 . 0 OJ No L 84, 31 . 3 . 1978, p. 19 . {*) OJ No L 306, 11 . 11 . 1988 , p. 22.